Citation Nr: 0022693	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
duodenal ulcer prior to August 1, 1995.  

2.  Entitlement to a compensable rating for duodenal ulcer 
subsequent to July 31, 1995.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to September 
1981 and from February 1991 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In September 1994, the veteran filed his increased rating 
claim for his service-connected duodenal ulcer, and in 
December 1994 the RO received treatment records showing the 
veteran was seen in the emergency department of the Hennepin 
County Medical Center in October 1994 with complaints of 
cramping abdominal pain.  The RO scheduled the veteran for a 
VA examination to be held in February 1995, but the veteran 
did not report for that examination.  In its May 1995 rating 
decision, the St. Paul RO reduced the rating for the 
veteran's service-connected duodenal ulcer from 20 percent to 
noncompensable effective August 1, 1995.  The veteran 
disagreed with that decision and has argued that his ulcer 
symptoms warrant more than a 20 percent rating.  In view of 
the veteran's arguments, the Board has framed the issues as 
they appear on the title page.  

In June 1995, the veteran raised the issues of entitlement to 
service connection for low back disability and bilateral foot 
and knee disabilities.  He later raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In a rating decision dated in January 1996, 
the St. Paul RO continued the noncompensable rating for the 
veteran's duodenal ulcer, and in addition, denied service 
connection for low back disability, bilateral knee and foot 
disabilities and PTSD.  The RO issued a statement of the case 
on the duodenal ulcer issue in January 1996.  

With a separate letter dated in March 1996, the RO furnished 
the veteran with a copy of the rating decision and informed 
of his appellate rights.  With a VA Form 9 received at the RO 
later that month, the veteran perfected his appeal on the 
ulcer rating issue.  In that document, the veteran also 
discussed his claimed PTSD, back disability and bilateral 
foot disability.  It is not clear whether the veteran 
intended these statements to be a notice of disagreement with 
claims that were adjudicated in the January 1996 rating 
decision.  The RO should request that the veteran clarify his 
intentions in this regard.  

During the pendency of the appeal, the veteran relocated to 
Oklahoma, and the case was transferred from the St. Paul RO 
to the RO in Muskogee, Oklahoma.  In a rating decision dated 
in December 1998, the Muskogee RO determined that the veteran 
is not competent to handle disbursement of VA funds, and 
thereafter appointed a custodian for the veteran.  However, 
this appeal is being prosecuted by the veteran rather than 
the custodian.


REMAND

On a VA Form 9 received at the St. Paul RO in approximately 
June 1996, the veteran indicated that records of treatment 
for his ulcer could be requested from "Plamas [sic] Alanance 
[sic] for Heath [sic]."  He essentially indicated that 
records from that facility would be supportive of his claim.  
The veteran should be requested to provide an accurate and 
complete name and address of the health-care facility to 
which he referred, and an attempt should be made to obtain 
complete treatment records for the veteran.  

The Board also notes that at a VA general medical examination 
in August 1998 the veteran stated that on occasion he had 
been kept in a hospital overnight because of his abdominal 
pain and the last time had been about a year ago.  The 
veteran should be requested to identify the dates and 
locations of such hospitalizations, and efforts should be 
made to obtain the pertinent medical records.  In view of the 
time over which this appeal has extended, it is the Board's 
judgment that an additional VA examination would facilitate 
its decision.  

Accordingly, the case is REMANDED to the Muskogee RO for the 
following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from whom he has received 
treatment for his service-connected 
duodenal ulcer disease at any time from 
September 1993 to the present.  The RO 
should request specifically that the 
veteran provide the dates of treatment 
and the complete name and address of the 
facility he referred to as  "Plamas 
Alanance for Heath."  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all 
identified records that are not presently 
in the claims file.  

2.  Then, the RO should arrange for VA 
examination of the veteran to determine 
the nature and extent of his service-
connected duodenal ulcer.  All indicated 
studies should be performed.  The 
physician should be requested to identify 
the symptoms of the duodenal ulcer and to 
determine the frequency of recurrence of 
the symptoms as well as their severity.  
The physician should comment on the 
degree to which such symptoms are 
relieved by standard ulcer therapy.  The 
physician should also be requested to 
determine whether the veteran has 
experienced anemia and/or weight loss 
and, if so, whether such anemia or weight 
loss is a manifestation his ulcer 
disease.  The claims file must be made 
available to and reviewed by the 
physician.  

3.  Thereafter, the RO must review the 
claims file and ensure that the requested 
development, including the requested 
examination, has been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  The RO 
should then readjudicate entitlement to a 
rating in excess of 20 percent for 
duodenal ulcer prior to August 1, 1995, 
and entitlement to a compensable rating 
for duodenal ulcer subsequent to July 31, 
1995.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an appropriate opportunity to respond.   
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


